Citation Nr: 0214119	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for the loss of memory 
and concentration, to include as secondary to an undiagnosed 
illness.

3.  Entitlement to service connection for paresthesias of the 
extremities, to include as secondary to an undiagnosed 
illness.

4.  Entitlement to an effective date earlier than July 16, 
1996, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992, including a tour in the Southwest Asia theater of 
operations for the Persian Gulf War from October 1, 1990, 
through February 28, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, among other things, denied the 
claims for entitlement to service connection for dizziness, 
loss of memory and concentration, and paresthesias of the 
extremities and entitlement to an evaluation higher than 30 
percent for service-connected post-traumatic stress disorder.  
This appeal also stems from a November 1998 rating decision 
of the same RO which granted service connection for tinnitus 
and assigned an effective date of July 16, 1996, for a 10 
percent disability evaluation.

The issues on appeal were originally before the Board in 
April 2000, but were remanded for additional development.  At 
that time, the Board granted an increased evaluation for 
post-traumatic stress disorder which was effectuated by the 
RO in a June 2001 rating decision.  Although the veteran 
appealed the effective date assigned for the grant of an 
increased rating for post-traumatic stress disorder and a 
statement of the case was issued by the RO in February 2002, 
the veteran has not perfected that appeal and, as such, the 
issue of an earlier effective date for the grant of an 
increased disability evaluation for post-traumatic stress 
disorder is not currently before the Board on appeal.  The 
issues set forth on the title page of this decision were 
further developed by the RO and have been properly returned 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has periodic complaints of dizziness which 
have not been shown on medical examination.

3.  The veteran has complaints of loss of memory and 
concentration which have not been shown on medical 
examination.

4.  The veteran has complaints of periodic tingling in both 
his upper and lower extremities which have not been shown on 
medical examination.

5.  The veteran filed his original claim for entitlement to 
service connection for tinnitus on October 12, 1993.


CONCLUSIONS OF LAW

1.  Dizziness was not incurred in, aggravated by, or caused 
by the veteran's period of active service, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1110, 1117, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


2.  Loss of memory and concentration was not incurred in, 
aggravated by, or caused by the veteran's period of active 
service, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1110, 
1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

3.  Paresthesias of the extremities was not incurred in, 
aggravated by, or caused by the veteran's period of active 
service, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1110, 
1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

4.  The criteria for an effective date of October 12, 1993, 
for the grant of service connection for tinnitus have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated 
September 16, 2002.  The veteran had previously been notified 
of the evidence needed to substantiate his claims in letters 
dated in June 1996, July 1996, and January 1997, as well as 
in the statement of the case and supplemental statements of 
the case.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the expectations regarding evidence to be provided by 
both the veteran and VA.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The veteran advised the Board in 
September 2002, following receipt of a letter from the Board 
outlining the evidence required to substantiate his claims, 
that he had no additional evidence to submit.  Although the 
veteran stated that he was not sure what evidence was needed, 
the Board notes that the veteran was specifically advised in 
its September 2002 letter of the medical evidence needed to 
be submitted and/or identified by the veteran.  


The Board also finds that the veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of the veteran's claims.  The veteran 
testified before an RO hearing officer on two occasions 
regarding issues involving earlier effective dates and 
elected not to give testimonial evidence regarding the 
service connection issues on appeal.  Additionally, he has 
participated in the development of his claims on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

I.
Service Connection Claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Except as provided in paragraph (c) of 38 C.F.R. 
Section 3.317, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. Section 3.317, 
provided that such disability:  (i) became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of ten percent or more not later than 
December 31, 2001; and, (ii) by history, physical 
examination, and laboratory tests cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  
For the purposes of 38 C.F.R. Section 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. 107-103, 115 Stat. 976 (2001) with an effective date of 
March 1, 2002.  This Act enlarged the circumstances under 
which a Persian Gulf War veteran could qualify for veterans' 
benefits due to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Specifically, the 
Veterans Education and Benefits Expansion Act of 2001 has 
made it possible for service connection to be granted for a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms 
which may have been given a diagnosis as opposed to limiting 
the grant of service connection to those illnesses which 
remain undiagnosed.  See 38 U.S.C.A. § 1117(a)(1) as amended 
by § 202 of HR 1291, Pub. L. 107-103, 115 Stat. 976 (2001).


The evidence of record shows that the veteran filed an 
application for compensation benefits in October 1993, 
asserting that he experienced ringing in his ears, headaches, 
memory loss, joint pain, and trauma as a result of his 
service.  His mother and sister submitted statements in 1995, 
asserting that the veteran had difficulty remembering things 
and experienced pain throughout his body.  Treatment records 
dated from May 1993 through 1996 show periodic complaints of 
joint pain, stomach pain, ringing in the ears, and headaches.

The veteran underwent multiple VA examinations in May 1996 
and complained of dizziness secondary to headaches.  There 
were no objective findings of dizziness, loss of memory or 
concentration, or of paresthesias in the extremities.  Upon 
psychiatric evaluation, the veteran was noted to have intact 
associations, no difficulty staying on topic, a good memory, 
and adequate concentration.

The veteran underwent another series of evaluations in 
September and October 1997, and complained of vague multiple 
joint pain, blurred vision, headaches and dizziness.  Upon 
neurologic examination, the veteran related having a tingling 
sensation in both hands and feet without limb predominance or 
strength involvement; he also complained of momentary 
dizziness with rising after sitting and/or laying down for 
extended periods of time, and difficulty remembering names 
and facts.  The Board notes that the veteran denied dizziness 
at his ear, nose, and throat examination.

At the neurologic examination, there was no objective 
evidence found of neuropathy and all nerve conduction studies 
were normal.  The examiner noted that the veteran did not 
have an impaired memory as he was able to remember rather 
important events in his life as well as perform work as a 
legal aide.  There were no subjective findings of dizziness.  
At the eye examination, the examiner diagnosed tension 
headaches and chronic allergic conjunctivitis.  And, at the 
general examination, the examiner rendered a diagnostic 
impression of vague, non-specific musculoskeletal-type 
complaints with no objective findings, opining that the 
veteran's symptoms were more likely than not unrelated to 
service.



The veteran underwent VA psychiatric and neurologic 
examination in June 2000.  It was noted at that time that his 
thought process was goal-oriented and he had no flight of 
ideas, loosening of associations, tangentiality, or 
circumstantiality.  The veteran's memory testing for remote 
and recent events was intact and his attention, recall and 
concentration were noted to be good.  There were no 
neurologic deficits found and the veteran had excellent 
reflexes, sensation, and nerve conduction.  There were no 
labyrinthine disorders found on physical examination nor any 
memory problems.  Upon general examination, it was noted that 
the veteran had subjective vertigo which was not present on 
examination, and subjective recurrent paresthesia and pain in 
the hands and feet.

Treatment records dated from 1996 through September 2001 
reflect complaints of joint pain and epigastric problems.  
There is no mention of dizziness, loss or memory and/or 
concentration, or tingling in the hands and feet.  The 
veteran has been incarcerated throughout this appeal and, as 
such, does not participate in any treatment at a VA medical 
center.

Given the evidence as outlined above, the Board finds that 
there are only periodic subjective complaints of dizziness 
associated with standing up after sitting or laying down for 
extended periods of time.  There are no objective findings of 
dizziness and the veteran is not currently found to have a 
disability due to dizziness.  Additionally, there is no 
evidence linking the veteran's periodic complaints of 
dizziness to his military service.  As such, the Board finds 
that, absent a showing of disability, dizziness was not 
incurred in, aggravated by, or caused by the veteran's period 
of active service, including his service during the Persian 
Gulf  War.  Consequently, the veteran's appeal in this regard 
is denied.

Additionally, there is no objective medical evidence of a 
loss of memory and/or concentration.  Although the veteran, 
his mother, and his sister report a difficulty remembering 
things after returning from service, the veteran has 
displayed normal memory and concentration upon examination 
and reports being employed as a legal aide.  As such, the 
Board finds that there is no evidence of a current disability 
due to memory loss and/or loss of concentration.  As a 
consequence, entitlement to service connection for loss of 
memory and/or concentration is denied.

Furthermore, the Board finds no objective evidence of 
paresthesias of the extremities due to military service.  The 
veteran has complaints of tingling in his hands and feet upon 
examination, but there is no treatment for a neurologic 
deficit nor have there been any objective findings of 
neurologic deficit.  Nerve conduction studies are normal and 
the veteran has been described as having excellent reflexes, 
sensation, and nerve conduction.  As such, the Board finds 
that, absent evidence of a current disability, paresthesias 
of the extremities was not incurred in, aggravated by, or 
caused by the veteran's period of active service, including 
his service during the Persian Gulf  War.  And, consequently, 
the veteran's appeal in this regard is denied.

II.
Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran filed his application for compensation benefits 
on October 12, 1993, over one year after his discharge from 
service in March 1992.  Based on that application, a claim of 
entitlement to service connection for tinnitus was denied in 
a July 1995 rating decision.  The veteran submitted a notice 
of disagreement and a statement of the case was issued in 
February 1996.  The veteran did not perfect his appeal by 
filing a substantive appeal; however, he was notified on July 
30, 1996, that all of his claims for compensation based on 
service in the Persian Gulf War were being re-evaluated.  As 
a consequence of that re-evaluation, the veteran was granted 
service connection for tinnitus and an effective date of July 
16, 1996, was assigned as the date the law mandated a re-
evaluation of Persian Gulf War cases which required 
clarification in certain specified areas.  The veteran 
appealed the assignment of the 1996 effective date.

The Board notes that on July 16, 1996, a VA Fast Letter was 
issued requiring that all Persian Gulf War claims which were 
disallowed had to be re-evaluated to determine if proper 
weight was given to the evidence and proper notice was sent 
to the veteran regarding the development of the claims.  This 
Fast Letter specifically stated that the effective date for 
any case in which service connection was granted as a result 
of the re-evaluation would be the date of receipt of the 
veteran's original claim.  Apparently, the RO misinterpreted 
the July 1996 Fast Letter in assigning the date of the letter 
as the effective date for the grant of compensation benefits.

Given the evidence as outlined above, the Board finds that 
the appropriate effective date for the grant of service 
connection for tinnitus is the date of receipt of claim, 
October 12, 1993.  This is the earliest available effective 
date as the veteran's application was filed over one year 
after his discharge from service.  Accordingly, the veteran's 
appeal in this regard is granted.



ORDER

Service connection for dizziness, including as secondary to 
an undiagnosed illness, is denied.

Service connection for loss of memory and/or concentration, 
including as secondary to an undiagnosed illness, is denied.

Service connection for paresthesias of the extremities, 
including as secondary to an undiagnosed illness, is denied.

An effective date of October 12, 1993, for the grant of 
service connection for tinnitus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

